                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT CHATTANOOGA

UNITED STATES OF AMERICA                            )
                                                    )      Nos. 1:02-cr-168-001,
v.                                                  )      1:03-cr-233-001,1:03-cr-262-001
                                                    )
JACOB AARON MILES                                   )      Judges McDonough/Lee

                              MEMORANDUM AND ORDER

        JACOB AARON MILES (“Defendant”) came before the Court for an initial appearance
on July 9, 2019, in accordance with Rule 32.1 of the Federal Rules of Criminal Procedure on the
Petition for Warrant for Offender Under Supervision (“Petition”) [Doc. 31].

        After being sworn in due form of law, Defendant was informed of his privilege against
self-incrimination under the 5th Amendment and his right to counsel under the 6th Amendment to
the United States Constitution.

        The Court determined Defendant wished to be represented by an attorney and that he
qualified for the appointment of an attorney to represent him at government expense.
Consequently, the Court APPOINTED attorney Stevie Phillips to represent Defendant.

       Defendant was furnished with a copy of the Petition, and had an opportunity to review that
document with his attorney. The Court determined that Defendant was able to read and understand
the Petition with the assistance of his counsel. In addition, AUSA Terra Bay explained to
Defendant the specific charges contained in the Petition. Defendant acknowledged he understood
the charges in the Petition.

        The Government moved Defendant be detained pending disposition of the Petition or
further Order of this Court. The Court explained Defendant’s right to a preliminary hearing and
detention hearing and what those hearings entail. After conferring with his counsel, Defendant
waived the preliminary hearing but requested a detention hearing. The detention hearing was
scheduled on July 16, 2019 at 10:00 a.m.

        The Court finds that probable cause exists to demonstrate that Defendant has committed
violations of his conditions of supervised release. The Court will withhold its determination—
until after a detention hearing has been conducted—as to whether Defendant can establish that he
will not flee or pose a danger to any other person or to the community; however, Defendant shall
be DETAINED until the Court makes such determination.


                                               1
It is, therefore, ORDERED that:

   1. Counsel for Defendant and the Government shall confer and make best
      efforts to submit to United States District Judge McDonough a proposed
      Agreed Order with respect to an appropriate disposition of the Petition for
      Warrant for Offender Under Supervision.

   2. In the event counsel are unable to reach agreement with respect to an
      appropriate disposition of the Petition for Warrant for Offender Under
      Supervision, they shall request a hearing before United States District Judge
      McDonough.

   3. Defendant shall be DETAINED until a detention hearing is conducted or
      further order of this Court.

   4. The U.S. Marshal Service shall TRANSPORT Defendant to the Court for
      a detention hearing before the undersigned on July 16, 2019, at 10:00 a.m.


ENTER.

                                     /s/Christopher H. Steger
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
